Citation Nr: 1446754	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression, anxiety, and posttraumatic stress disorder (PTSD), and, if so, whether service connection for an acquired psychiatric disorder is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a heart condition, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hepatitis.

4.  Entitlement to service connection for a sleep disorder.  

5.  Entitlement to service connection for a back disorder, to include arthritis. 

6.  Entitlement to a compensable rating for bilateral hearing loss.  

REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2013, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record on appeal.  At such, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the Veteran's appeal.  With the exception of the July 2013 Board hearing transcript and VA treatment records dated from August 2011 to April 2014, a review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS file does not contain any documents.

Relevant to the VA treatment records contained in Virtual VA, such were considered by the AOJ in the August 2012 statement of the case, which addressed the issues pertaining to a back disorder, a heart condition, and hepatitis.  While such records have not been considered in connection with the issues involving an acquired psychiatric disorder, a sleep disorder, and bilateral hearing loss, such do not pertain to the latter two disorders.  Moreover, while such address the Veteran's acquired psychiatric disorder, as the merits of such claim is being remanded, the AOJ will have an opportunity to consider such records in the readjudication of the claim.  Therefore, there is no prejudice to the Veteran in proceeding with the adjudication of his case at this time.

The reopened claims of entitlement to service connection for an acquired psychiatric disorder and a heart condition, as well as the increased rating claim for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In final rating decisions issued in August 2008 and September 2008, the RO denied service connection for anxiety, and depression and PTSD, respectively.   

2.  Evidence added to the record since the final August 2008 and September 2008 denials is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for depression, anxiety, and PTSD.

3.  In a final rating decision issued in January 2009, the RO denied service connection for a heart condition. 

4.  Evidence added to the record since the final January 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart condition.

5.  In a final rating decision dated in September 2001 and issued in October 2001, the RO denied service connection for hepatitis.

6.  Evidence added to the record since the final October 2001 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a hepatitis.  

7.  For the entirety of the pendency of the claim, the Veteran does not have a current diagnosis of a sleep disorder separate and distinct from the clinical diagnoses of depression and PTSD.  

8.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The August 2008 and September 2008 rating decisions that denied service connection for anxiety, and depression and PTSD, respectively, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)].

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for anxiety, depression, and PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The January 2009 rating decision that denied service connection for a heart condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The October 2001 rating decision that denied service connection for hepatitis is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)0; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2013)].

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  The criteria for a grant of service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

8.  The criteria for a grant of service connection for a back disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for anxiety, depression, PTSD, and a heart condition is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Regarding the Veteran's application to reopen his claim of entitlement to service connection for hepatitis, he was informed in a June 2011 letter, which was sent prior to the initial unfavorable decision in April 2012, that his claim for service connection for such disability was previously denied in a December 1999 rating decision on the basis that there was no record of treatment in service for hepatitis.  He was further informed that, in order to reopen such claim, he must submit new and material evidence that relates to such fact.  The Board observes that the Veteran's claim for hepatitis, while initially denied in the December 1999 rating decision, was readjudicated pursuant to the passage of the VCAA in an October 2001 rating decision.  Therefore, the June 2011 letter referred to the wrong prior denial; however, no prejudice results to the Veteran as the basis of the October 2001 denial was identical to that of the December 1999 denial.  The June 2011 letter further provided the Veteran with the definition of new and material evidence as well as the evidence and information necessary to substantiate his underlying service connection claim.  Consequently, the Board finds that such letter complies with the Court's holding in Kent, supra.  Moreover, the June 2011 letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information necessary to support his claim, as well as the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Regarding the Veteran's claims for service connection for sleep and back disorders, January 2010 and March 2011 letters, respectively, which were sent prior to the initial denials, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The Veteran's service treatment records (STRs), service personnel records, and post-service private treatment records were obtained.  

The Board notes that the Veteran has not been provided with a VA examination in regard to his application to reopen his claim of entitlement to service connection for hepatitis; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Additionally, with respect to the service connection claims for a sleep disorder and a back disorder, there is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected condition and the currently claimed disorder.  Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that he has a currently manifested sleep disorder, or that the currently claimed back disorder, initially arising decades after service, was incurred in service or is otherwise etiologically related thereto.  Given these matters of record, there is no competent evidence on file establishing that the aforementioned claimed conditions may be associated with the claimant's active military service.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion). 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the July 2013 hearing, the VLJ identified the issues on appeal.  In addition, information was solicited regarding the Veteran's military history, and his post-service history of symptomatology and treatment, and he explained why he believed his claimed disabilities to be service-related.  The VLJ noted the elements necessary to substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but the outstanding issues material to substantiating the claims were also fully explained.  See Bryant, 23 Vet. App. at 497.  At the hearing, additional evidence was added to the file which was accompanied by a waiver.  There is no other indication that there is outstanding evidence needed for a fair adjudication of the issues decided herein.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Analysis

Laws & Regulations - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Court has held that the requirement in a claim of service connection of having a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Laws & Regulations - New and Material

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

      A.  New and Material Claim - Anxiety, Depression, and PTSD

In an August 2008 rating action, the RO denied service connection for anxiety.  At such time, the RO considered the Veteran's service treatment records.  The RO found that there was no evidence of in-service treatment for anxiety.  Service connection claims for depression and PTSD were deferred at that time.  In a September 2008 rating action, the RO denied service connection for depression and PTSD.  At such time, the RO considered the Veteran's service treatment and personnel records and post-service VA treatment records.  The RO determined that there was no evidence of in-service treatment for depression, and no confirmed diagnosis of PTSD.   

In August 2008 and September 2008, the Veteran was advised of the decision and his appellate rights.  In November 2008, he entered a notice of disagreement with such denials and statements of the case were issued in March 2009.  However, the Veteran did not enter a timely substantive appeal regarding such issues.  Rather, no further communication regarding his claim of entitlement to service connection for a psychiatric disorder was received until December 2008, when VA received his application to reopen such claims.  Therefore, the August 2008 and September 2008 rating decisions that denied service connection for anxiety, and depression and PTSD, respectively, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for anxiety, depression, and PTSD was received prior to the expiration of the appeal period stemming from the August 2008 and September 2008 rating decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence added to the record in support of the claim includes a VA outpatient record of March 2011, reflecting that the Veteran was evaluated for PTSD.  At that time, depressive disorder was diagnosed, but PTSD was not.  Also added to the record was a private psychological evaluation of December 2012.  At that time, chronic delayed onset PTSD, and depressive disorder were diagnosed.  Also added to the record are the Veteran's and his spouse's lay statements regarding his alleged in-service stressors and his psychiatric symptomatology since service.

In August 2008 and September 2008, the primary basis for the disallowance of the Veteran's service connection claim for a psychiatric disorder, variously characterized, was lack of evidence of a current disability related to service.  As such, initially, the critical inquiry in this case is whether evidence has been presented establishing or even suggesting that the Veteran currently has evidence of a psychiatric disorder, which may be related to service.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Evidence received since the August 2008 and September 2008 rating actions includes VA records revealing a diagnosis of depressive disorder and a private psychological evaluation of December 2012 reflecting that depressive disorder and PTSD were diagnosed.  Additionally, the Veteran and his spouse have also described the alleged in-service events that caused such disorders, as well as his post-service psychiatric symptomatology.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, evidence of current disability has now been presented for the file and for the limited purpose of reopening the claim, and this evidence is both new and material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).

In summary, the aforementioned additional evidence received since the August and September 2008 rating decisions is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claims for anxiety, depression and PTSD, and the appeal is granted to this limited extent.  However, as will be explained below in the Remand, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.

	B.  New and Material Claim - A Heart Condition

In a January 2009 rating action, the RO denied a service connection claim for a heart condition.  At such time, the Veteran's service personnel and treatment records and post-service VA treatment records were of record.  The RO determined that there was no evidence of in-service treatment for a heart condition and no evidence that the claimed condition existed or was possibly related to service.   

In January 2009, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a heart condition was received until March 2011, when VA received his application to reopen such claim.  Therefore, the January 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), supra; however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a heart condition was received prior to the expiration of the appeal period stemming from the January 2009 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.   

Evidence added to the file in support of the claim includes an independent medical examination dated in April 2013.  The report indicates that the Veteran has weekly chest pain for which he takes nitroglycerin.  It was also noted that his EKGs revealed some evidence of ischemia with inverted T-waves.  Ischemic heart disease was diagnosed. 

In January 2009, the primary basis for the disallowance of the Veteran's service connection claim for a heart condition was lack of evidence of a current disability.  As such, initially, the critical inquiry in this case is whether evidence has been presented establishing or even suggesting that the Veteran currently has evidence of a heart condition.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Evidence received since the January 2009 rating action includes an independent medical examination dated in April 2013 reflecting that ischemic heart disease was diagnosed.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, evidence of current disability has now been presented for the file for the limited purpose of reopening the claim, and this evidence is both new and material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).

In summary, the aforementioned additional evidence received since the January 2009 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for a heart condition and the appeal is granted to this limited extent.  However, as will be explained below in the Remand, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.

      C.  New and Material Claim - Hepatitis

In a November 1999 rating action, which was issued in December 1999, the RO denied a service connection claim for hepatitis.  At such time, the RO considered the Veteran's service treatment records.  The RO determined that there no evidence of in-service treatment for hepatitis, that the claimed condition existed, or that such was possibly related to service.  The Veteran was advised of that decision in December 1999.  Due to the enactment of the VCAA, the Veteran's claim was reconsidered in a September 2001 rating decision, which was issued in October 2001.  At such time, the RO considered the Veteran's service treatment records and again determined that service connection for hepatitis was not warranted as such was not shown in service.  

In October 2001, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for hepatitis was received until March 2011, when VA received his application to reopen such claim.  Therefore, the October 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), supra; however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a heart condition was received prior to the expiration of the appeal period stemming from the October 2001 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.   

 

In March 2011, the Veteran filed to reopen a claim for hepatitis, based on reports of being hospitalized for treatment of hepatitis C in 1996.  Evidence added to the file since the October 2001 rating decision contains VA records dated from 1996 to 2011 which are entirely negative for a diagnosis of hepatitis of any type.  VA medical records of April 1996 and May 1996 reflect that the Veteran was treated for detoxification; they are negative for any mention or diagnosis of hepatitis.  A December 2001 record reflects that the Veteran reported being told in 1996 that he had hepatitis.  An April 2003 record indicates that the Veteran had no active hepatitis based on lab testing.  A December 2003 record indicates that the last hepatitis C test was negative for the virus.  Post-service private medical records from Kaiser are also negative for a hepatitis diagnosis.  

The Veteran and his spouse also presented testimony at a Board hearing held in July 2013.  At that time, he indicated that a he was told by a VA nurse in 1992 that he had hepatitis which could be due to receiving shots in service.  He stated that hepatitis was again treated by VA in 1996 while he was undergoing drug and alcohol rehabilitation.  The Veteran also testified that he did not actually know if he currently had a diagnosis of hepatitis and his wife indicated that, in 2001, VA had told him that he did not have hepatitis.  

In October 2001, the primary basis for the disallowance of the Veteran's service connection claim for hepatitis was lack of evidence of a current disability.  As such, initially, the critical inquiry in this case is whether evidence has been presented establishing or even suggesting that the Veteran currently has a diagnosis of hepatitis.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

The Board notes that the United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hepatitis is not the type of disorder that can be diagnosed by unique and readily identifiable features.  It does not involve a simple identification that a layperson is competent to make.  Clinical testing by a physician or medical professional is necessary.  As such, the Veteran is not considered competent in this case to diagnose hepatitis himself and he has in fact provided testimony to the effect that he does not actually know if he has it.  

The current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain, supra.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, 7 Vet. App. 439, 448 (1995).

Evidence received since the 2001 rating action includes VA records dated from 1996 forward and private medical records from Kaiser, none of which include a diagnosis of hepatitis.  In fact, no evidence has been presented since the final 2001 rating action establishes or even suggests that a current clinical diagnosis of hepatitis exists.  Similarly, since the final rating action, there has been no new evidence added to the record reflecting in-service incurrence of hepatitis.  As such, the evidence added to the file since the final 2001 rating action is new, but not material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).  

In summary, the additional evidence received since the October 2001 rating decision is new, but does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied service connection claim for hepatitis.  Under these circumstances, the Board concludes that the criteria for reopening the service connection claim for hepatitis are not met.  38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

	D.  Service Connection Claim - Sleep Disorder

The STRs are entirely negative for any indications of sleep impairment or a diagnosed sleep disorder.  

VA records include a 1996 entry indicating that the Veteran had attended a session on sleep management and relaxation skills in conjunction with a substance abuse treatment program.  When seen by mental health in 2007, symptoms of sleep impairment and nightmares were noted.  Rule out PTSD was assessed.  When seen by VA psychiatry in December 2011, symptoms of sleep disturbance were noted and depressive disorder was assessed.  

The file contains a December 2012 report of a private psychological evaluation, which reflects that the Veteran's complaints included sleep impairment and nightmares.  PTSD and depressive disorder were diagnosed.

The Veteran and his wife presented testimony at a Board hearing held in July 2013.  They attested to symptoms of sleep impairment since service, as well as symptoms of nightmares.  

With respect to the Veteran's service connection claim for a sleep disorder, the element of current disability is lacking.  Regardless of the theory of entitlement raised, the record does not contain a diagnosis of a sleep disorder made at any time during service or post-service. 

A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, supra.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

No independently diagnosed sleep disorder has been diagnosed, nor does the Veteran so maintain.  While sleep impairment and nightmares are symptoms which are noted to have manifested many years post-service, these symptoms have been attributed to clinical diagnoses of depression and PTSD.  These symptoms are consistent with rating criteria used for the evaluation of psychiatric disorders which include chronic sleep impairment and disturbances in motivation and mood as manifestations of various mental disorders.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013). 

The Board has also reviewed the lay statements and testimony in support of the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection).  Simply having symptoms of sleep impairment and nightmares, as credibly reported by the Veteran and his wife, does not comport to a diagnosis of sleep disorder.  Moreover, the Board does not find that the Veteran or his wife are competent to diagnose a clinical sleep disorder, as they do not have the qualifications to do so.  See 38 C.F.R. § 3.159(a)(1)-(2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis). Essentially, as the currently claimed condition is not shown, the claim may be denied on this basis alone. 

In conclusion, Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability. In the absence of proof of current disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  In conclusion, since the Veteran has not met the essential requirement of showing evidence of a current disability claimed as a sleep disorder, the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim must be denied.

      E.  Service Connection Claim - A Back Disorder 

In March 2011, the Veteran filed a service connection claim for arthritis of the back, maintaining that this resulted from a repetitive movement injury described as loading large field artillery rounds during service.  

The Veteran's STRs are negative for recordation of complaints or treatment for a back condition, and do not reveal any back injury or diagnosis of a back disability  The June 1971 separation examination report shows that clinical evaluation of the back was normal and that the Veteran denied having back trouble of any kind.

VA records reflect that in September 2007, the Veteran was seen for complaints of a one year history of chronic back pain.  An April 2008 record noted that X-ray films of the lumbar spine revealed minimal changes consistent with osteoarthritis.  A November 2008 entry reflects that X-ray films showed mild degenerative joint disease (DJD) of the lumbar spine.  In June 2009, the Veteran was seen by emergent care with complaints of low back pain on the right side going down the right leg for 3 to 4 days, assessed as low back pain.  Lumbo-sacral orthosis was diagnosed in July 2011.

Private medical records include an October 2010 entry indicating that the Veteran complained of back pain.  It was noted that the Veteran had a history of back pain and a positive MRI.  Low back pain was assessed.  

In 2013, additional medical evidence was procured for the record by the Veteran's attorney.  The Veteran's STRs were not reviewed in conjunction with that examination.  On independent medical examination dated in April 2013, moderate lumbosacral pain was noted as was some impairment of limitation of motion, but no back condition was diagnosed.  The doctor opined that the injuries, impairments and disabilities set forth in his diagnosis and "computation of service connected disability" were, as likely as not, due to and a consequence of the Veteran's military service.  

The Veteran presented testimony at a Board hearing held in July 2013.  He indicated that his duties as a cannoneer including heavy lifting and twisting motions which he believed caused chronic back problems, which he reported started in 2006.  

The Veteran maintains that his claimed back disorder resulted from a repetitive movement injury described as loading large field artillery rounds and from carrying large and heavy backpacks in service while running.

In this case, evidence of the currently claimed disability has been established.  DJD was assessed in 2008 and lumbo-sacral orthosis was diagnosed in July 2011. 

With respect to service incurrence, the STRs are entirely negative for any complaints, treatment, or diagnoses relating to the back.  Significantly, the June 1971 separation examination was negative for any spinal abnormalities.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Post-service, the Veteran's initial complaints involving the spine were first recorded in 2007; it was not until 2008 that DJD/arthritis was diagnosed.  As such, it is clear that arthritis was not diagnosed during service or during the Veteran's first post-service year; in fact, indications of arthritis are not initially documented in clinical records until decades after the Veteran's discharge from service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).   Moreover, the Veteran does not assert, and the clinical records do not indicate, that back symptomatology had its onset in service.  Instead, the Veteran maintains that back symptoms arising in 2006 (according to his hearing testimony p. 25), many years after service, are etiologically related thereto.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

VA and Kaiser records dated from 1996 forward do not include any competent medical evidence or opinion establishing or even suggesting that an etiological link exists between service and the Veteran's back condition which arose decades later.  In essence, neither VA nor private medical records reflecting treatment for back problems discuss or implicate the Veteran's period military service as a possible source of these problems.  

The Board notes that findings of moderate lumbosacral pain and some impairment of limitation of motion were found on medical examination of April 2013; but no back disability was diagnosed.  Accordingly, it would appear that the doctor's nexus opinion is inapplicable to this condition; as he indicated that this only applied to the diagnosed conditions.  Moreover, even if applicable, the opinion is entirely inadequate and therefore of no probative value.  In this regard, the report indicates that the Veteran's STRs were not reviewed.  Moreover, to the extent that a nexus to service was made without such information, there was no explanation provided a basis for such a finding; i.e. the conclusions was entirely unsubstantiated, and failed to address how such a nexus could exist given the decades that elapsed between service and the Veteran's initial complaints of back problems.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that no VA examination of the spine was provided in this case.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this appeal, the claim does not meet the requirements to obtain a VA medical opinion.  Aside from the Veteran's own current assertions which, as indicated above, are inconsistent with and/or completely unsupported by the in-and post-service clinical records, there is no adequate medical evidence on file which supports a finding that back symptoms arising decades after service are in any way etiologically related to service.  As the current record does not reflect even a prima facie claim for service connection for the claimed disability, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. (2004) (per curium).  

To the extent that the Veteran himself asserts he suffers from a back disorder as a result of service, the Board does not question the Veteran's sincerity in his belief that such an etiological relationship exists.  The Veteran does not possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the etiology of the claimed back disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case.  

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed back disorder is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

New and material evidence having been received, the claims of entitlement to service connection for anxiety, depression, and PTSD are reopened and the appeal is granted to this extent only. 

New and material evidence having been received, the claim of entitlement to service connection for a heart condition is reopened and the appeal is granted to this extent only. 

As new and material evidence has not been received, the claim of entitlement to service connection for hepatitis is not reopened to reopen and the appeal is denied.

Service connection for a sleep disorder is denied. 

Service connection for a back disorder, to include arthritis, is denied.


REMAND

With respect to the remaining claims on appeal, i.e., the reopened service connection claims for an acquired psychiatric disorder and a heart condition, as well as the claim for a compensable rating claim for bilateral hearing loss, the Board has determined that additional development is required prior to the adjudication of these claims.

At the outset, the Board notes that as concerns the service connection claims for a psychiatric disorder to include PTSD, and a heart condition, to include ischemic heart disease, the Veteran has maintained that he had service in Korea along the demilaterized zone (DMZ).  The establishment of such service as claimed is critical in this case, as the Veteran has provided accounts of PTSD-related stressors reportedly arising from such service, to include the death of a servicemember named Johnson in September 1970, and DMZ area service in a certain time frame warrants a presumption of exposure to herbicides; the theory of entitlement upon which the Veteran's service connection claim for ischemic heart condition is based.   

Evidence on file reflects that he served with the United States Army and was stationed in Korea from May 21, 1970 to June 20, 1971, with an MOS of field artillery.  Service personnel records also reflect that while the Veteran served as a cannoneer and cook with BtryC 4thBn76Arty7thInfDiv - USARPAC, and as a security guard with HHC 23rd DSG d/w EUSA SEC CO USARPAC.  At this point, the Veteran's claimed service in the area of the DMZ has not been confirmed.  Further, the Veteran's attorney maintains that all of his service personnel records have not been considered.  Accordingly, additional development of this matter is warranted consistent with the actions identified below and further discussed herein.  

With regard to the Veteran's service connection claim for a psychiatric disorder, to include PTSD, the record currently reflects that depressive disorder and PTSD have been diagnosed.  As pointed out by the Veteran's attorney, two private providers have diagnosed PTSD in this case and linked it to the Veteran's history of standing sentry duty on the Korean DMZ as a precipitating stressor.  As noted, such service has not actually been confirmed at this point.  Nevertheless, the Veteran's attorney has requested application of the liberalized regulatory provisions relating to the establishment of service connection for PTSD.

Applicable regulations require that a claimed condition be related to service; and in the case of PTSD, that this clinical diagnosis be linked to a verified in-service stressor.  Under the legal authority in effect at the time the Veteran filed his request to reopen in 2009, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

The revisions add to the circumstances under which VA will accept credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war , as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service. 

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for evidence corroborating the occurrence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor. 

In light of the request made by the Veteran's attorney, as well as the Veteran's lay accounts and hearing testimony relating to his military stressors on file, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) in order to provide an opinion addressing whether the Veteran's symptoms, as well as a claimed stressor, are adequate to support a diagnosis of any current psychiatric disorder, including PTSD, and whether the Veteran's symptoms are related to the claimed stressor or otherwise etiologically linked to service.  In this regard, the Board anticipates that this examination would take place after additional development regarding the Veteran's reported service in the area of the DMZ has taken place.  

With respect to the service connection claim for ischemic heart disease, the Veteran alleges that this condition is attributable to his active service, specifically to reported exposure to herbicides while serving along the DMZ in Korea.   

Certain diseases may be service connected on a presumptive basis as due to herbicide exposure if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era (January 9, 1962 to May 7, 1975), due to presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); notably, ischemic heart disease is an enumerated disease in 38 C.F.R. § 3.309(e).  The Veteran has stated that he was exposed to herbicides in Korea while serving along the DMZ. 

Prior to February 24, 2011, VA did not have any statutory or regulatory criteria governing herbicide exposure for Korean Veterans.  However, VA had received from the Department of Defense (DoD) a listing of locations outside of Vietnam where tactical herbicides were used or tested over a number of years.  In this regard, the DoD confirmed that tactical herbicides were used along the DMZ in Korea from April 1968 to July 1969.  When it was determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DoD, then it could be presumed that he or she was exposed to herbicides, and the presumptions outlined in 38 C.F.R. § 3.309(e) were applied.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, subpt ii, ch. 2, sec. C.10 (in effect prior to September 15, 2011). 

Effective February 24, 2011, VA amended its regulations to create a presumption of herbicide exposure for specified Korean Veterans as follows: A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv) (in effect since February 14, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.

In September 2011, VA revised its M21-1 MR provisions to reflect the amended 38 C.F.R. § 3.307(a)(6)(iv).  In so doing, VA kept the list of units or other military entities that DoD identified as operating in or near the Korean DMZ during the qualifying time period.  M21-1 MR, Part IV, subpt ii, ch. 2, sec. C.10 (change in effect since September 15, 2011).  

As noted, VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam, and specifically when there is an allegation of exposure to herbicides in Korea, to include along the DMZ, or otherwise during the course of their military duties.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p,o.  Accordingly, it is initially necessary to see if the Veteran's unit is listed among those that were determined by the DoD to have served along the DMZ from April 1968 to August 1971 (when herbicides were used).  In essence to substantiate the claim the evidence must affirmatively show that the Veteran served in or near the DMZ during a period contemporaneous with defoliant spraying or was otherwise exposed to herbicides during his military service.  As the Veteran alleges service in the DMZ during that date range and has claimed direct exposure to herbicides, even in the event that he was assigned to a unit not listed, the AOJ must then send a request to verify such alleged exposure to JRSSC.

The Board further finds that a remand is necessary in order to confirm the diagnosis of ischemic heart disease, and to determine, in the event that herbicide exposure is not established, whether the Veteran's claimed heart condition, to include ischemic heart disease, is directly related to his military service.  In this regard, the Board points out that VA records of 2001 found that ischemic heart disease was not shown.  While ischemic heart disease was diagnosed in April 2013, it is not entirely clear what findings/diagnostics/tests supported that diagnosis.  In this regard, the doctor providing that diagnosis referenced findings made in July 2004 and cited to undated EKGs.  As such, the evidence presently of record is sufficient to trigger VA's duty to provide an examination for his prostate cancer/disorder claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of entitlement to a compensable rating for bilateral hearing loss, the Veteran last underwent a VA audiological evaluation in February 2010.  In hearing testimony provided in July 2013, the Veteran indicated that since that time, he believed that his hearing had gotten worse (p. 36).  

It has now been nearly over 4 years since the Veteran's hearing acuity was last evaluated by VA.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, due to the passage of time, the Veteran's assertions, and in fairness to the Veteran, the Board finds that additional development is warranted to determine the current severity of the Veteran's service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  As such, upon re-examination, a VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss, including for example in conjunction with his day-to-day activities. 

In addition, it appears that the Veteran receives treatment through the VA facility in Oklahoma City, Oklahoma, and that records current to April 2012 are on file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, more current VA records dated from April 2012 forward, will be requested on Remand.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c). 

Further, on remand, the Veteran will have an opportunity to identify or submit for the record any additional pertinent information and/or evidence relating to his service connection claims for a psychiatric disorder, to include PTSD, and a heart condition, as well as for his increased rating claim for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disorder, to include PTSD, and for a heart condition, to include ischemic heart disease, as well as for his increased rating claim for bilateral hearing loss.  Appropriate steps should be taken to obtain any identified records. 

2.  The Veteran's VA treatment records (to include any examination and hospitalization reports) from the Oklahoma City VA facility dated from April 2012 forward, should be obtained for the file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

3.  The AOJ shall comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o)&(p).  Specifically, the AOJ should contact the VA Compensation Service to request a review of DOD's inventory of herbicide operations based on the information in the Veteran's service personnel records, and in his statements and hearing testimony regarding his alleged herbicide exposure in Korea where he served from May 1970 to June 1971.

Following this action, if herbicide exposure to the Veteran is not verified, the AOJ should then ask the JSRRC for verification as to whether the Veteran was exposed to herbicides as alleged during his period of service in Korea.  The Veteran's service personnel records, and a summary of the Veteran's allegations regarding herbicide exposure in Korea, to include the DMZ, must be provided for review.

All requests and responses received should be associated with the claims file and a summary of the findings in this regard should be provided in a memorandum associated with the file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

4.  The AOJ shall contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed PTSD-related stressors.  In this regard, he should be asked to provide as much information as possible, particularly dates and places relating to his reported service-related stressors. 

5.  Thereafter, the AOJ should determine whether adequate information has been provided to verify any of the Veteran's reported stressors.  In this regard, information provided in his 2013 testimony and in conjunction with evidence presented for the file in 2013 which may assist in such inquiries, should be considered.  A memorandum for the file should be prepared addressing the aforementioned matters. 

6.  After obtaining any outstanding records and completing the above actions, regardless of whether or not the Veteran's reported stressors can be verified, schedule the Veteran for VA examination by a psychiatrist or psychologist in conjunction with the pending service connection claim for a psychiatric disorder, to include PTSD.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file and a copy of this remand should be made available to the examiner, who should review the pertinent information in claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  The rationale for any opinion expressed should be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond. 

The examiner should elicit from the Veteran a narrative of his history of relevant symptoms during and since service; and any stressors (stressful events) he attributes to his claimed psychiatric condition, to include PTSD. 

a.  With respect to PTSD, the examiner should initially determine whether the criteria for a diagnosis of PTSD have been met.  See 38 C.F.R. § 4.125(a).  If so, the specific service-related stressor or stressors supporting that diagnosis should be identified (whether verified or not).  The VA examiner is asked to render an opinion addressing whether it is at least as likely as not (50 percent or greater) that PTSD is related to the Veteran's fear of hostile military or terrorist activity specifically discussing whether: a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; b) the claimed stressor is adequate to support a diagnosis of PTSD; and c) the Veteran's symptoms are related to the claimed stressor. 

b.  With respect to a psychiatric disorder other than PTSD, the examiner is asked to identify and state the diagnosis of any currently manifested psychiatric disorder (other than PTSD) and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent, or greater, likelihood), or, is less than likely, or, is unlikely, that the disorder was incurred during or first manifested during the Veteran's active service period extending from November 1969 to June 1971. 

c.  The examiner should also address the more general question of whether it is at least as likely as not that any currently manifested psychiatric disorder (other than PTSD) is otherwise etiologically related to the Veteran's period of active service (such as based on a finding that it was caused by or related to any incident or event that occurred during service, including any verified stressful event). 

The rationale for any opinion offered should be provided.

7.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA for the purpose of determining the nature and etiology of any heart condition found to be present.  The claims folder must be made available to and reviewed by the examiner. 

The examiner should identify all heart conditions found to be present and should specifically address whether a diagnosis of ischemic heart disease is supported, as shown by an April 2013 report of a private medical examination.  Thereafter, he or she should offer an opinion as to whether each currently diagnosed heart condition is at least as likely as not (i.e., probability of 50 percent or greater) related to the Veteran's active service, to include, if verified, any in-service herbicide exposure.    

The rationale for any opinion offered should be provided.

8.  After obtaining any outstanding treatment records, schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  Have the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz for the ears, bilaterally. 

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities.  All opinions must be supported by a clear rationale, if necessary with citation to relevant medical findings. 

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  The AOJ should adjudicate the issue of service connection for a psychiatric disorder, including PTSD and in doing so, the AOJ should consider 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843 -39,852).  The service connection claim for a heart condition should include consideration of whether service connection is warranted for ischemic heart disease on a presumptive basis based the theory of herbicide exposure in service.  The AOJ should readjudicate the claim for a compensable rating for bilateral hearing loss in light of all pertinent evidence and legal authority, addressing whether staged and/or extra-schedular ratings are appropriate.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


